Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles and Camilla Stambaugh appeal the district court’s order denying their motion for summary judgment and granting the Appellee’s motion for summary judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm the judgment of the district court. *164Carolina First Bank v. Stambaugh, No. 1:10-cv-00174-MR-DLH, 2011 WL 6217409 (W.D.N.C. Dec. 14, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.